Ladner, J.,
The earnest argument and able brief of the guardian ad litem leave us unconvinced that the learned auditing judge erred in his refusal to grant the application of the surcharge asked. His well-considered adjudication and the cases cited by him (and see also Crane’s Estate, 344 Pa. 141) seem to us definitely to settle the questions against the contentions pressed upon us, and to make further discussion thereof unnecessary.
The exceptions are accordingly dismissed and the adjudication is confirmed absolutely.